Citation Nr: 1436407	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-34 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase rating for pilonidal, perirectal sinus, postoperative residuals, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Charles McCorvey, Agent


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to December 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. In December 2011, the Veteran submitted a VA Form 9, in which he reported having surgery for his pilonidal cyst in 2011, approximately one year after the RO's November 2010 rating decision. In a VA Form 9, the Veteran further requested that VA obtain his medical records associated with his 2011 surgery. The Veteran submitted some records however, a Supplemental Statement of the Case (SSOC) was not issued by the RO. Based on the Veteran's assertions on the VA Form 9, VA should attempt to obtain all pertinent records not already associated with this folder. Additionally, the Veteran indicated that since the surgery, his condition has worsened. Based on the alleged worsening of the Veteran's pilonidal, perirectal sinus, postoperative residuals, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his benign skin neoplasms, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include the 2011 records relating to any surgery.

2. Schedule the Veteran for a VA medical examination to determine the extent of his pilonidal, perirectal sinus, postoperative residuals. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported.
	
3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal of entitlement to a compensable rating for pilonidal, perirectal sinus, postoperative residuals. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

